Mollison, Judge:
The appeals for reappraisement enumerated in schedule “A,” attached to and made a part of this decision, were submitted for decision upon stipulation of counsel for the parties to the effect that the market values at the time of exportation to the United States of the merchandise covered by the said appeals for reappraisement, at which such or similar merchandise was freely offered for sale to all purchasers for home consumption in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the costs of containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the values set forth in the right-hand column of the said schedule “A” captioned “Foreign Market Value” and that the export values, as defined in section 402 (d) of the said act were no higher.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, to he the proper basis for determination of the value of the merchandise involved, and that such values were as set forth in said schedule “A.”
Judgment will issue accordingly.
Schedule “A”
Lang & Marshall Company, Inc. Foreign market value per M
Reap. No. Coll. No. Entry No. Description sq. feet net pkd
263570-A_ 09281 917573/53 11/16 — BB-WG—60 x 30 30 x 60] — $166. 78
263567-A_ 09278 903976/53 as above_ 166. 78
263571-A_ 09282 917575/53 11/16 — BB-WG—40 x 61_ 166. 78
WG — 40 x 61_ 161. 15
BB-WG — 40 x 53_ 158. 84
WG — 40 x 53_ 153. 48
BB-WG — 39 x 41._ 158. 84
WG — 39 x 41_ 153. 48
BB-WG — 49 x 57— 166. 78
WG — 49 x 57_ 161. 15
*704Foreign market value per M sq. feet
Reap. No. Coll. No. Entry No. Description net pkd.
263568-A_ 09279 906905/53 % — BB-WG—30>4 x 60^1 36K x 60JÍJ 166. 78
48Yi x 30%_ 158. 84
263569-A_ 09280 908030/55 11/16 — BB-WG—60 x 30l 36 x 60/— 166. 78
48 x 30_ 158. 84
% — BB-WG—60 x 30l 60 x 36/-166. 78
11/16 — BB-WG—72 x 30_.._ entered unit
263566-A_ 09277 883682/53 % — BB-WG—48 x 30. value 158. 84